Case 5:20-cv-00306-GW-KK Document 17 Filed 07/02/20 Page 1 of 1 Page ID #:68

                                                                             JS-6
  1 Joe Angelo (Bar No. 268542)
      jangelo@gajplaw.com
  2 Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
  3 Roseville, California 95747
      Telephone: 916-290-7778
  4 Facsimile: 916-721-2767

  5 Attorneys for Plaintiff
      Nancy Ortiz
  6

  7
                             UNITED STATES DISTRICT COURT
  8
           CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
  9

 10
      NANCY ORTIZ,                               Case No.: EDCV 20-306-GW-KKx
 11

 12
                    Plaintiff,
                                                 ORDER
 13         vs.
 14 CAPITAL ONE BANK (USA), N.A.
                    Defendant.
 15

 16

 17                                       ORDER

 18         Pursuant to the stipulation of the Parties, Capital One Bank (USA), N.A. is

 19 dismissed with prejudice and each party shall bear its own attorneys’ fees and costs.

 20

 21         IT IS SO ORDERED.

 22

 23 DATED: July 2, 2020
                                            HON. GEORGE H. WU,
 24                                         UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28

                                                1
                                        [PROPOSED] ORDER
